Order entered December 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01041-CV
                                    No. 05-15-01042-CV
                                    No. 05-15-01043-CV
                                    No. 05-15-01044-CV

           IN THE INTEREST OF M.D.W., Z.J.W., J.Q.W., J.W., AND M.I.B.

                  On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
Trial Court Cause Nos. DF-10-13224-U; DF-13-18933-U; DF-14-10757-U; DF-13-18931-U

                                          ORDER
       The State’s December 7, 2015 motion to extend the time for filing a brief is GRANTED,

and the time is extended until December 18, 2015.


                                                    /s/   DAVID L. BRIDGES
                                                          PRESIDING JUSTICE